DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: novel over prior art of record. The closest prior art (Nagata et al. JP 2014-154385 A) discloses a fuel cell system comprising a fuel cell, a fuel gas supply path comprising: a plurality of injectors arranged in parallel to each other, and an ejector including a nozzle that generates a negative pressure by discharging the fuel gas injected respectively from the plurality of injectors so as to draw-in a fuel exhaust gas discharged from the fuel cell and mix the fuel exhaust gas with the fuel gas.
Similarly, Fukuma et al. (JP 2011-79333 A) discloses a fuel gas supply path comprising: a plurality of injectors arranged in parallel to each other, and an ejector that generates a negative pressure by discharging the fuel gas injected respectively from the plurality of injectors. 
However, the independent claims 1 and 11 require that the total orifice equivalent diameter ST obtained by adding together orifice equivalent diameters of respective injection holes of the plurality of injectors and an orifice equivalent diameter SE of an injection hole of the nozzle are set such that SE<ST. And independent claims 6 and 16 require that an orifice equivalent diameter SA of an injection hole of each of the plurality of injectors and an orifice equivalent diameter SE of an injection hole of the nozzle are set such that SE<SA. The advantage of the present invention is the gas flow speed passing through the nozzle can be the speed of sound, and the circulation efficiency of the fuel exhaust gas can be improved.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Wojciech Haske whose telephone number is (571)272-5666.  The examiner can normally be reached on M-F: 9:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WOJCIECH HASKE/Examiner, Art Unit 1724